Exhibit 10.1




REORGANIZATION AGREEMENT




This REORGANIZATION AGREEMENT dated as of June 13, 2012 (this “Agreement”) is by
and between Truli Media Group, LLC, a Delaware limited liability company
 (“Truli LLC”), and Truli Media Group, Inc. (“TRULI INC.”) an Oklahoma
Corporation.   Truli LLC and TRULI INC. are collectively referred to herein as
the “Parties”.




WHEREAS, the board of directors of TRULI INC. and the managers of Truli LLC have
approved the acquisition of Truli LLC by TRULI INC. (the “Acquisition”) upon the
terms, and subject to the conditions, set forth in this Agreement;

WHEREAS, it is intended that, for federal income tax purposes, the Acquisition
shall qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated there under (the “Code”); and

WHEREAS, Truli LLC and TRULI INC. desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement.

WHEREAS, TRULI INC. desires to acquire 100% of the membership interest of Truli
LLC;




WHEREAS, Upon completion of the acquisition, TRULI INC. desires to engage
Michael Jay Solomon (“Solomon”) and Solomon Entertainment Enterprises, LLC, a
Delaware limited liability company (“Solomon Entertainment”) pursuant to the
terms of a Management Agreement;




AND WHEREAS, the Boards of Directors of TRULI INC. and Truli LLC deem it
advisable and in their best interests (i) that the members of Truli LLC acquire
a 37% interest in the securities of TRULI INC., (ii) that Solomon Family Trust
dated December 21, 1989 (“Solomon Trust”) as directed by Solomon Entertainment
acquire a 37% interest in the securities of TRULI INC. in consideration for the
Management Agreement; and (iii) TRULI INC. acquire a 100% controlling interest
in the securities of Truli LLC, all in accordance with the terms and conditions
of this Reorganization Agreement.




NOW, THEREFORE, the parties hereto make the following promises, covenants,
representations, warranties and agreements:




1.

Pre-Closing Actions of TRULI INC.  Either prior to or immediately upon execution
of this Agreement and prior to the Closing Date as set forth herein, TRULI INC.
shall undertake the following actions:




(a)

The Board of Directors of TRULI INC. shall unanimously approve and deliver to
Cutler Law Group (the "Escrow Agent") in escrow resolutions with respect to (a)
approving the Transactions set forth herein; (b) increasing or directing the
size of the Board of Directors to be at least one member; (c) electing Michael
Jay Solomon to the Board of Directors.







(b)

TRULI INC. shall prepare and deliver to counsel for Truli LLC for review a Form
8-K filing which reflects the transactions contemplated by this Agreement, as
required to be filed with the Securities and Exchange Commission (the
“Commission”) on the Closing Date (defined below)




(c)

TRULI INC. shall take such actions as are required such that at Closing there
shall be a total of no more than 13,000,000 shares of common stock issued and
outstanding, with the understanding that the shares issued to IACE Investments
Two, Inc. do not constitute part of the count for these purposes as these shares
are being cancelled subsequent to the Closing under agreement.




(d)

TRULI INC. shall issue and deliver to the Escrow Agent a total of 37,000,000
shares of common stock of TRULI INC. (which at the time of Closing will reflect
at least 74% of the fully diluted issued and outstanding common stock of TRULI
INC.) for delivery (i) 18,500,000 shares to members of Truli LLC at Closing and
(ii) 18,500,000 shares to Solomon Trust as directed by Solomon Entertainment at
Closing (the "Escrowed TRULI INC. Shares").




(e)

TRULI INC. will deliver letters of resignation of James A. Ditanna, as the sole
officer and director of TRULI INC. to be effective at the Closing Date, however,
subject to the effectiveness of a Schedule 14F-1 Information Statement to be
filed with the Securities and Exchange Commission immediately upon the closing
of this Agreement;




(f)

TRULI INC. shall use its reasonable best efforts to prepare and complete the
documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby.




2.

Pre-Closing Actions of Truli LLC.  Immediately upon execution of this Agreement
and prior to the Closing Date as set forth herein, Truli LLC shall undertake the
following actions:




(a)

Truli LLC shall cause its Board of Managers to execute and deliver resolutions
approving the Transactions set forth herein.  Truli LLC shall cause its
shareholders to execute and deliver resolutions approving the Transactions set
forth herein.




(b)

Truli LLC shall deliver to Cutler Law Group as Escrow (the “Escrow Agent”)
limited liability company interests which represents 100% of the equity of Truli
LLC, for delivery to TRULI INC. at Closing (the "Escrowed Truli LLC Shares").




(c)

Truli LLC shall complete an audit of its financial statements for the two fiscal
years ended 2011, and any interim or other financial statements required for
inclusion in the Form 8-K filing to be completed at Closing (the “Truli LLC
Financial Statements”).




(d)

Truli LLC shall cooperate with its reasonable best efforts to assist TRULI INC.
to prepare and complete the documents necessary to be filed with local, state
and federal authorities to consummate the transactions contemplated hereby.




3.

Conditions to Closing.  The parties' obligation to close the proposed
Acquisition will be subject to specified conditions precedent including, but not
limited to, the following:




(a)

The representations and warranties of Truli LLC as set forth in Section 6 herein
shall remain accurate as of the Closing Date and no material adverse change in
the business of Truli LLC shall have occurred.




(b)

The representations and warranties of TRULI INC. as set forth in Section 7
herein shall remain accurate as of the Closing Date and no material adverse
change in the business of TRULI INC. shall have occurred.




(c)

All the documents necessary to be filed with local, state and federal
authorities, including without limitation the Form 8-K, are prepared.




(d)

TRULI INC. shall have provided the board and shareholder resolutions and any
other approval required to complete the board election.




(e)

Truli LLC shall have completed and delivered its audited financial statements in
a form as required to complete and file the Form 8-K at Closing.




(e)

TRULI INC. shall retain its good standing as a publicly company quoted on the
OTCBB under the current symbol "SARY", which the parties contemplate will change
to a new symbol once regulatory approval is received.




4.

At and subsequent to the Closing.  




(a)

At the Closing, Cutler Law Group shall release from escrow letters of
resignation and the TRULI INC. Board Resolutions effectuating the election of
Michael Jay Solomon to the Board of Directors.




(b)

At the Closing, Cutler Law Group shall deliver the Escrowed TRULI INC. Shares to
Truli LLC for delivery to members of Truli LLC and to Solomon Trust.




(c)

At the Closing, Cutler Law Group shall deliver the Escrowed Truli LLC Shares to
TRULI INC.




(d)

At the Closing, the existing officers of TRULI INC. shall resign and be replaced
by those officers appointed by the new Board of Directors.




(e)

Immediately subsequent to the Closing, the combined entities will file the Form
8-K required for the transactions contemplated by this Agreement.




5.

Timing of Closing.  The Closing shall occur on June 13, 2012, at 10:00 o’clock
p.m., regardless of the Escrow Agent being in receipt of the items described
above, whereby the records of the parties shall reflect this Closing and the
respective equity ownership as provided for herein.

6.

Representations of Truli LLC.  Except as set forth in the Truli LLC Financial
Statements delivered as set forth in Section 2(c) above, Truli LLC represents
and warrants as follows:




(a)

Ownership of Shares.  As of the Closing Date, TRULI INC. will become the record
and beneficial owner of the Escrowed Truli LLC Shares.  The Escrowed Truli LLC
Shares will be free from claims, liens or other encumbrances, except as provided
under applicable federal and state securities laws.  The Escrowed Truli LLC
Shares shall reflect 100% of the ownership equity of Truli LLC.




(b)

Fully paid and Nonassessable.  The Escrowed Truli LLC Shares constitute duly and
validly issued ownership interests of Truli LLC, and are fully paid and
nonassessable, and Truli LLC further represents that it has the power and the
authority to execute this Agreement and to perform the obligations contemplated
hereby;




(c)

Organization of Truli LLC; Authorization.  Truli LLC is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware with full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. Truli LLC is
qualified to do business in the State of California.  The execution, delivery
and performance of this Agreement have been duly authorized by all necessary
corporate action and this Agreement constitutes a valid and binding obligation
of Truli LLC; enforceable against it in accordance with its terms.  Truli LLC
has no subsidiaries.




(d)

Capitalization.  All of the issued and outstanding membership interests of Truli
LLC are validly issued, fully paid and non-assessable and there is not and as of
the Closing Date there will not be outstanding any warrants, options or other
agreements on the part of any of Truli LLC obligating such entity to issue any
additional shares of common or preferred stock, any ownership interest or any of
its securities of any kind.




 (e)

No Conflict as to Truli LLC.  Neither the execution and delivery of this
Agreement nor the consummation of the exchange of the Escrowed Truli LLC Shares
will (a) violate any provision of the membership agreement or by-laws (or other
governing instrument) of Truli LLC or (b) violate, or be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any Person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
Encumbrance upon any property or assets of Truli LLC under, any material
agreement or commitment to which Truli LLC is a party or by which its property
or assets is bound, or to which any of the property or assets of Truli LLC is
subject, or (c) violate any statute or law or any judgment, decree, order,
regulation or rule of any court or other Governmental Body applicable to Truli
LLC except, in the case of violations, conflicts, defaults, terminations,
accelerations or encumbrances described in clause (b) of this Section for such
matters which are not likely to have a material adverse effect on the business
or financial condition of Truli LLC.




(f)

Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body is required to be made or obtained by Truli LLC in connection with the
execution, delivery and performance of this Agreement by Truli LLC or the
consummation of the sale of the Escrowed Truli LLC Shares.




(g)

Other Consents. No consent of any Person is required to be obtained by Truli LLC
to the execution, delivery and performance of this Agreement or the consummation
of the sale of the Escrowed Truli LLC Shares, including, but not limited to,
consents from parties to leases or other agreements or commitments, except for
any consent which the failure to obtain would not be likely to have a material
adverse effect on the business and financial condition of Truli LLC as a whole.




(h)

Litigation.  There is no action, suit, inquiry, proceeding or investigation by
or before any Court or Governmental body pending or threatened in writing
against or involving Truli LLC which is likely to have a material adverse effect
on the business or financial condition of Truli LLC as a whole, or which
questions or challenges the validity of this Agreement.  Truli LLC is not
subject to any judgment, order or decree that is likely to have a material
adverse effect on the business or financial condition of Truli LLC as a whole.




(i)

Absence of Certain Changes. Truli LLC has not:




1.

suffered the damage or destruction of any of its properties or assets (whether
or not covered by insurance) which is materially adverse to the business or
financial condition, or made any disposition of any of its material properties
or assets other than in the ordinary course of business;




2.

made any change or amendment in its certificate of incorporation or by-laws, or
other governing instruments;




3.

other than the Truli LLC Escrowed Shares, issued or sold any Equity Securities
or other securities, acquired, directly or indirectly, by redemption or
otherwise, any such Equity Securities, reclassified, split-up or otherwise
changed any such Equity Security, or granted or entered into any options,
warrants, calls or commitments of any kind with respect thereto;




4.

organized any new Subsidiary or acquired any Equity Securities of any Person or
any equity or ownership interest in any business;




5.

borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money;  




6.

paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;




7.

prepaid any material obligation having a maturity of more than 90 days from the
date such obligation was issued or incurred;




8.

cancelled any material debts or waived any material claims or rights, except in
the ordinary course of business;  




9.

disposed of or permitted to lapse any rights to the use of any material patent
or registered trademark or copyright or other intellectual property owned or
used by it;




10.

sold, transferred or otherwise disposed of any material assets, including
without limitation technology and intangible assets;




11.

granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);




(j)

Compliance with Law. The operations of Truli LLC have been conducted in
accordance with all applicable laws and regulations of all Governmental Bodies
having jurisdiction over them, except for violations thereof which are not
likely to have a material adverse effect on the business or financial condition
of Truli LLC as a whole.  Truli LLC has not received any notification of any
asserted present or past failure by it to comply with any such applicable laws
or regulations.  Truli LLC has all material licenses, permits, orders or
approvals from the Governmental Bodies required for the conduct of its business,
and is not in material violation of any such licenses, permits, orders and
approvals.  All such licenses, permits, orders and approvals are in full force
and effect, and no suspension or cancellation of any thereof has been
threatened.




(k)

Title to Properties.  Truli LLC owns all the material properties and assets that
it purports to own (real, personal and mixed, tangible and intangible),
including, without limitation, all the material properties and assets reflected
in the Truli LLC Financial Statements.  All properties and assets, including
without limitation technology and intangible assets, are free and clear of all
material encumbrances and are not, in the case of real property, subject to any
material rights of way, building use restrictions, exceptions, variances,
reservations or limitations of any nature whatsoever except, with respect to all
such properties and assets, (a) mortgages or security interests shown on the
Truli LLC Financial Statements as securing specified liabilities or obligations,
with respect to which no default (or event which, with notice or lapse of time
or both, would constitute a default) exists, (b) mortgages or security interests
incurred in connection with the purchase of property or assets after the date of
such financial statements (such mortgages and security interests being limited
to the property or assets so acquired), with respect to which no default (or
event which, with notice or lapse of time or both, would constitute a default)
exists, (c) as to real property, (i) imperfections of title, if any, none of
which materially detracts from the value or impairs the use of the property
subject thereto, or impairs the operations of Truli LLC as a whole and (ii)
zoning laws that do not impair the present or anticipated use of the property
subject thereto, and (d) liens for current taxes not yet due.  The properties
and assets of Truli LLC include all rights, properties and other assets
necessary to permit Truli LLC to conduct business in all material respects in
the same manner as it is conducted on the date of this Agreement.




7.

Representations of TRULI INC. TRULI INC. for its respective rights and interests
represents and warrants as follows:




(a)

Organization; Authorization.  TRULI INC. is a corporation duly organized,
validly existing and in good standing under the laws of Oklahoma with full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate action of
TRULI INC. and this Agreement constitutes a valid and binding obligation;
enforceable against in accordance with its terms.  TRULI INC. has one subsidiary
under the name of SA Recovery Corp.




(b)

Capitalization.  The authorized capital stock of TRULI INC. consists of
495,000,000 shares of common stock, par value $0.001 per share, and no shares of
preferred stock, authorized.  As of the date of this Agreement, TRULI INC. has
approximately 31,073,593 shares of common stock issued and outstanding and no
shares of preferred stock issued and outstanding.  As of the Closing Date, TRULI
INC. shall have no more than 13,000,000 shares of common stock outstanding (not
including the TRULI INC. Escrowed Shares).  TRULI INC. herein discloses that
there have been claims for additional stock from alleged investors for
additional shares of stock they were to receive prior to AMS Health Services,
Inc.’s bankruptcy in 2008.  TRULI INC. has disregarded those claims under the
belief that any such claims were provided for in the Plan of Reorganization as
adjudicated by the Bankruptcy Court. There have been no litigation of any such
claims, nor have same been threatened.  No shares have otherwise been registered
under state or federal securities laws.  As of the Closing Date, all of the
issued and outstanding shares of common stock of TRULI INC. are validly issued,
fully paid and non-assessable and, there is not and as of the Closing Date there
will not be outstanding any warrants, options or other agreements on the part of
TRULI INC. obligating any of TRULI INC. to issue any additional shares of common
or preferred stock or any of its securities of any kind, except for such shares
or securities called for in this Agreement.  The Common Stock of TRULI INC. is
presently quoted on the over-the-counter bulletin board under the symbol “TRULI
INC.”.  TRULI INC. is current in all of its required filings with the US
Securities and Exchange Commission.  Upon consummation of this Agreement TRULI
INC. is not a “shell” corporation as defined by Rule 405 promulgated by the US
Securities and Exchange Commission.




(c)

No Conflict as to TRULI INC. and Subsidiaries.  Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein will (a) violate any provision of the articles of incorporation or
organization of TRULI INC. or any of its Subsidiaries or (b) violate, or be in
conflict with, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or excuse performance by any
Person of any of its obligations under, or cause the acceleration of the
maturity of any debt or obligation pursuant to, or result in the creation or
imposition of any Encumbrance upon any property or assets of any of TRULI INC.
or any of its Subsidiaries under, any material agreement or commitment to which
any of TRULI INC., any of its Subsidiaries is a party or by which any of their
respective property or assets is bound, or to which any of the property or
assets of any of TRULI INC. or any of its Subsidiaries is subject, or (c)
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or other Governmental Body applicable to TRULI INC. or any of its
Subsidiaries except, in the case of violations, conflicts, defaults,
terminations, accelerations or Encumbrances described in clause (b) of this
Section for such matters which are not likely to have a material adverse effect
on the business or financial condition of  TRULI INC. and its subsidiaries,
taken as a whole.




(d)

Consents and Approvals of Governmental Authorities. Except with respect to a
Form 8-K filing with the US Securities and Exchange Commission, as well as a 14C
Information Statement to complete an increase in authorized stock and a name
change, no consent, approval or authorization of, or declaration, filing or
registration with, any Governmental Body is required to be made or obtained by
TRULI INC. in connection with the execution, delivery and performance of this
Agreement by TRULI INC. or the consummation of the transactions contemplated
herein.  TRULI INC., through the initial Form 10 filing by the former SA
Recovery Corp. are still subject to comment and review by the Securities and
Exchange Commission with respect to its initial Form 10 filing.




(e)

Other Consents. No consent of any Person is required to be obtained by TRULI
INC. to the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated herein, including, but not limited
to, consents from parties to leases or other agreements or commitments, except
for any consent which the failure to obtain would not be likely to have a
material adverse effect on the business and financial condition of TRULI INC..




 (f)

Litigation.  There is no action, suit, inquiry, proceeding or investigation by
or before any court or Governmental Body pending or threatened in writing
against or involving TRULI INC. or any of its Subsidiaries which is likely to
have a material adverse effect on the business or financial condition of TRULI
INC. and any of its Subsidiaries, taken as whole, or which would require a
payment by TRULI INC. or its subsidiaries in excess of $10,000 in the aggregate
or which questions or challenges the validity of this Agreement. Neither TRULI
INC. nor any or its Subsidiaries is subject to any judgment, order or decree
that is likely to have a material adverse effect on the business or financial
condition of TRULI INC. or any of its Subsidiaries, taken as a whole, or which
would require a payment by TRULI INC. or its Subsidiaries in excess of $10,000
in the aggregate.




(g)

Absence of Certain Changes. Neither  TRULI INC. nor any of its Subsidiaries has:




1.

suffered the damage or destruction of any of its properties or assets (whether
or not covered by insurance) which is materially adverse to the business or
financial condition of  TRULI INC. and its Subsidiaries, taken as a whole, or
made any disposition of any of its material properties or assets other than in
the ordinary course of business;




2.

not made any change or amendment in its certificate of incorporation or by-laws,
or other governing instruments;




3.

paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;  




4.

prepaid any material obligation having a maturity of more than 90 days from the
date such obligation was issued or incurred;  




5.

cancelled any material debts or waived any material claims or rights, except in
the ordinary course of business;  




6.

disposed of or permitted to lapse any rights to the use of any material patent
or registered trademark or copyright or other intellectual property owned or
used by it;  




7.

granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);  




8.

purchased or entered into any contract or commitment to purchase any material
quantity of raw materials or supplies, or sold or entered into any contract or
commitment to sell any material quantity of property or assets, except (i)
normal contracts or commitments for the purchase of, and normal purchases of,
raw materials or supplies, made in the ordinary course business, (ii) normal
contracts or commitments for the sale of, and normal sales of, inventory in the
ordinary course of business, and (iii) other contracts, commitments, purchases
or sales in the ordinary course of business;  




9.

written off or been required to write off any notes or accounts receivable in an
aggregate amount in excess of  $2,000;  




10.

written down or been required to write down any inventory in an aggregate amount
in excess of  $ 2,000;  




11.

entered into any collective bargaining or union contract or agreement; or  




12.

other than the ordinary course of business, incurred any liability required by
generally accepted accounting principles to be reflected on a balance sheet and
material to the business or financial condition of TRULI INC. and their
subsidiaries taken as a whole.




 (h)

Compliance with Law. The operations of TRULI INC. and its Subsidiaries have been
conducted in accordance with all applicable laws and regulations of all
Governmental Bodies having jurisdiction over them, except for violations thereof
which are not likely to have a material adverse effect on the business or
financial condition of TRULI INC. and its Subsidiaries, taken as a whole, or
which would not require a payment by TRULI INC. or its Subsidiaries in excess of
$2,000 in the aggregate, or which have been cured. Neither TRULI INC. nor any of
its Subsidiaries has received any notification of any asserted present or past
failure by it to comply with any such applicable laws or regulations.  TRULI
INC. and its Subsidiaries have all material licenses, permits, orders or
approvals from the Governmental Bodies required for the conduct of their
businesses, and are not in material violation of any such licenses, permits,
orders and approvals. All such licenses, permits, orders and approvals are in
full force and effect, and no suspension or cancellation of any thereof has been
threatened.




8.

Notices.  Any notice which any of the parties hereto may desire to serve upon
any of the other parties hereto shall be in writing and shall be conclusively
deemed to have been received by the party at its address, if mailed, postage
prepaid, United States mail, registered, return receipt requested, to the
following addresses:







If to Truli LLC:

Truli Media Group, LLC

1174 N. Hillcrest Road

Beverly Hills, CA 90210

Attn:  Michael Jay Solomon

Telephone:  (310) 274-0224

Facsimile:  (310) 274-2252




With a copy to:




Cutler Law Group

3355 West Alabama, Suite 1150

Houston, TX 77098

Attn:  M. Richard Cutler

Telephone:  (713) 888-0040

Facsimile:  (800) 836-0714




If to TRULI INC.:

John Heskett

HESKETT & HESKETT

501 South Johnstone, Suite 501

Bartlesville, Oklahoma 74003

(918) 336-1773 Telephone

(918) 336-3152 Facsimile

jheskett@hesklaw.com




With copy to:

c/o Randall J. Lanham, Esq.

28562 Oso Parkway

Unit D

Rancho Santa Margarita, CA 92688

Telephone: (949) 858-6773

Facsimile:  (949) 858-6774




11.

Successors.  This Agreement shall be binding upon and inure to the benefit of
the heirs, personal representatives and successors and assigns of the parties.




12.

Choice of Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Oklahoma, and the parties submit to the exclusive
jurisdiction of the courts of Oklahoma in respect of all disputes arising
hereunder.




13.

Counterparts.  This Agreement may be signed in one or more counterparts, all of
which taken together shall constitute an entire agreement.




14.

Confidential Information.  Each of Truli LLC and TRULI INC. hereby acknowledges
and agrees that all information disclosed to each other whether written or oral,
relating to the other’s business activities, its customer names, addresses, all
operating plans, information relating to its existing services, new or
envisioned products or services and the development thereof, scientific,
engineering, or technical information relating to the others business, marketing
or product promotional material, including brochures, product literature, plan
sheets, and any and all reports generated to customers, with regard to
customers, unpublished list of names, and all information relating to order
processing, pricing, cost and quotations, and any and all information relating
to relationships with customers, is considered confidential information, and is
proprietary to, and is considered the invaluable trade secret of such party
(collectively “Confidential Information”).  Any disclosure of any Confidential
Information by any party hereto, its employees, or representatives shall cause
immediate, substantial, and irreparable harm and loss to the other.  Each party
understands that the other desires to keep such Confidential Information in the
strictest confidence, and that such party’s agreement to do so is a continuing
condition of the receipt and possession of Confidential Information, and a
material provision of this agreement, and a condition that shall survive the
termination of this Agreement.  Consequently, each party shall use Confidential
Information for the sole purpose of performing its obligations as provided
herein.




15.

Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the Parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof.  No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any Party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.




16.

Costs and Expenses.  Except as otherwise specifically set forth herein, each
party will bear its own attorneys, brokers, investment bankers, agents, and
finders employed by, such party.  The parties will indemnify each other against
any claims, costs, losses, expenses or liabilities arising from any claim for
commissions, finder's fees or other compensation in connection with the
transactions contemplated herein which may be asserted by any person based on
any agreement or arrangement for payment by the other party.




17.

Attorney’s Fees.  Should any action be commenced between the parties to this
Agreement concerning the matters set forth in this Agreement or the right and
duties of either in relation thereto, the prevailing party in such Action shall
be entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its Attorney’s Fees and Costs.




18.

Finders.  Truli LLC and TRULI INC. represents and warrants that there are no
finders or other parties which have represented Truli LLC or TRULI INC. in
connection with this transaction which have not received appropriate
compensation.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




For and on behalf of:

Truly Media Group, LLC,

A Delaware limited liability company







By:

__________________________

Michael Jay Solomon

President and Chief Executive Officer







For and on behalf of:

Truli Media Group, Inc.

An Oklahoma corporation







By:

____________________________

James A. Ditanna

Chief Executive Officer






